 Case 4:18-cv-00481-ALM Document 61 Filed 08/13/19 Page 1 of 7 PageID #: 754



                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

 DALLAS FALLEN OFFICER                           §§
 FOUNDATION,                                     §§
     Plaintiff
     Plaintiff                                   §§
                                                 §§
 v.
 v.                                              §§      CIVIL ACTION NO. 4:18-cv-00481
                                                 §§
 FREDERICK
 FREDERICK FRAZIER,  DPA’S ASSIST
            FRAZIER, DPA'S ASSIST                §§
 THE OFFICER FOUNDATION, INC.,                   §§
 and DALLAS POLICE ASSOCIATION,                  §§
      Defendants                                 §§

 DEFENDANTS’ MOTION TO DISMISS PURSUANT TO FEDERAL RULE OF CIVIL
 DEFENDANTS'
 PROCEDURE 17(B)(2) AND BRIEF IN SUPPORT, OR ALTERNATIVELY, MOTION
                         TO SHOW AUTHORITY


TO THE HONORABLE UNITED STATES DISTRICT JUDGE AMOS L. MAZZANT, III:

                                                      (“the DPA"),
       COME NOW, Defendants Dallas Police Association ("the DPA”), Frederick Frazier

(“Frazier”) and
("Frazier") and DPA's
                DPA’s Assist
                      Assist the
                             the Officer
                                 Officer Foundation
                                         Foundation ("ATO"),
                                                    (“ATO”), Defendants herein, and file this

Defendants' Motion to Dismiss Pursuant to Federal Rule of
Defendants’ Motion                                     of Civil Procedure 17(b)(2) and Brief
                                                                                       Brief in

Support, Or Alternatively, Motion to Show Authority, and would show unto the Court the

following:

                                             I.
                                        BACKGROUND

       This lawsuit was allegedly brought on behalf of the Dallas Fallen Officer Foundation

(“DFOF”), aa Texas
("DFOF"),          nonprofit corporation.
             Texas nonprofit corporation. See
                                          See Plaintiff's
                                              Plaintiff’s Original
                                                          Original Complaint,
                                                                   Complaint, Doc. No. 1, at p. 1.

According to
According to deposition
             deposition testimony,
                        testimony, Demetrick
                                   Demetrick Pennie
                                             Pennie ("Pennie")
                                                    (“Pennie”) purports
                                                               purports to
                                                                        to be
                                                                           be the
                                                                              the President
                                                                                  President of
                                                                                            of

                         of Demetrick Pennie, at pp. 161-163, 178-180, attached as Exhibit 1.
the DFOF. See Deposition of

Pennie testified he has been the President of the DFOF since 2014. Id., at p. 161, Ex 1. However,



DEFENDANTS’ MOTION
DEFENDANTS'  MOTION TO DISMISS
                       DISMISS P
                               PURSUANT     FEDERAL RULE
                                 URSUANT TO FEDERAL RULE OF CIVIL
                                                            CIVIL P
                                                                  PROCEDURE  17(B)(2) AND BRIEF
                                                                    ROCEDURE 17(B)(2)     BRIEF IN
SUPPORT, O
SUPPORT,  OR ALTERNATIVELY, MOTION
           R ALTERNATIVELY, MOTION TO SSHOW  AUTHORITY
                                        HOW AUTHORITY
P AGE |I1
PAGE    1
 Case 4:18-cv-00481-ALM Document 61 Filed 08/13/19 Page 2 of 7 PageID #: 755



DFOF meeting minutes and Texas Secretary of State filings show Pennie has been the President

of the DFOF since 2015. See Texas Secretary of
                                            of State DFOF Filings, attached as Exhibit 2; see

also DFOF Meeting Minutes, attached as Exhibit 3.

                      DFOF’s Certificate
        Moreover, the DFOF's Certificate of
                                         of Formation
                                            Formation does
                                                      does not
                                                           not list
                                                               list Pennie
                                                                    Pennie as
                                                                           as aa Director.
                                                                                 Director. See

Certificate of
            of Formation of
                         of the Dallas Fallen Officer Foundation, included in Exhibit 2.

Subsequent filings with the Texas Secretary of State for the DFOF note Pennie, Sonia Godinez

                          directors.1
and Eric Feinberg as DFOF directors.'

         There is no evidence that the Board of Directors authorized the filing of this lawsuit.

Indeed, persons who claim to be directors and/or officers with the DFOF do not recall

voting/authorizing this lawsuit to be filed. See Deposition of
                                                            of Sonia Godinez, at pp. 23, 29, 120-

121, attached as Exhibit 4; see also Deposition of
                                                of Armando Tijerina, at pp. 35, 94-95, attached as

Exhibit 5.

                                                   II.
                                           RELIEF REQUESTED

        Defendants seek dismissal of this lawsuit pursuant to Rule 17(b)(2) of the Federal Rules of

Civil Procedure regarding the authority of a corporation to bring suit under Texas law.

                          seeks aa determination
Alternatively, Defendants seeks    determination of
                                                 of the
                                                    the authority
                                                        authority of
                                                                  of DFOF's
                                                                     DFOF’s counsel to file
                                                                            counsel to file and

prosecute this lawsuit.

                                                     III.
                                                   THE LAW

         A domestic entity, such as a Texas not-for-profit corporation, is governed by a board of

directors. Tex. Bus. Orgs. Code Ann. §§ 22.201-22.202;
                                        22.201–22.202; Candle Meadow Homeowners Assoc. v.

Jackson, 2018 WL 6187616, at *3 (Tex. App.—Dallas Nov. 27, 2018); Square 67 Dev. Corp. v.



11 See Texas Secretary of
                       of State DFOF Filings, included in Exhibit 2.

DEFENDANTS’ MOTION
DEFENDANTS'  MOTION TO DISMISS
                       DISMISS P
                               PURSUANT     FEDERAL RULE
                                 URSUANT TO FEDERAL RULE OF CIVIL
                                                            CIVIL P
                                                                  PROCEDURE  17(B)(2) AND BRIEF
                                                                    ROCEDURE 17(B)(2)     BRIEF IN
SUPPORT, O
SUPPORT, OR  ALTERNATIVELY, MOTION
           R ALTERNATIVELY, MOTION TO SSHOW  AUTHORITY
                                        HOW AUTHORITY
P
PAGE  |2
  AGE 12
 Case 4:18-cv-00481-ALM Document 61 Filed 08/13/19 Page 3 of 7 PageID #: 756



                                                        1977, writ
Red Oak State Bank, 559 S.W.2d 136, 138 (Tex. App.—Waco 1977, writ ref’d. n.r.e.); see also
                                                                   ref d. n.r.e.);

Street Star Designs, LLC v. Gregory, 2011 WL 3925070, at *3 (S.D. Tex. Sept. 7, 2011). An act

taken by a Board of Directors is done by a majority vote. Tex. Bus. Orgs. Code Ann. § 22.214. An

officer of a corporation is not authorized to pursue/file litigation without the authority granted by

the corporation’s
the               board of
    corporation's board of directors.
                           directors. Jackson, 2018 WL 6187616, at *3; Nolana Open MRI
                                                                                   MRI Ctr.,

Inc. v. Pechero, 2015 WL 601916, at *9 (Tex. App.—Corpus Christi Feb. 12, 2015, no pet.);

Square 67 Dev. Corp., 559 S.W.2d. at 137-38;
                                     137–38; see also Gregory, 2011 WL 3925070, at *3.

       Further, under the Texas Business Organizations Code, absent an express bylaw, officers

can be appointed or elected. Tex. Bus. Orgs. Code Ann. § 3.103. However, appointment does not

mean self-appointment where a board of directors exists. Tex. Bus. Orgs. Code Ann. § 22.232(b).

Where no bylaw provisions exist, officers must be elected or appointed annually by the board of

directors. Id. Additionally, absent specific bylaws, board of directors are elected by other board of

directors. Tex. Bus. Orgs. Code Ann. § 22.206; Gu Kwang Lee v. Paik, 2019 WL 1033869, at *3

(Tex. App.—Dallas Mar. 5, 2019, no pet.).

       Rule 17(b)(2) of the Federal Rules of Civil Procedure states:

       (b) Capacity to Sue or Be Sued. Capacity to sue or be sued is determined as
       follows:

       (1) for an individual who is not acting in a representative capacity, by the law of
       the individual’s
       the              domicile;
           individual's domicile;

       (2) for a corporation, by the law under which it was organized . . .

Fed. R. Civ. P. 17(b)(2).

       In Texas, if a lawsuit is instituted by a lawyer on behalf of a plaintiff without authority, a

party may file a motion to show authority. Tex. R. Civ. P. 12; In re Users System Services, Inc., 22

S.W.3d 331, 335 (Tex. 1999). Thus, the law in Texas is that a lawsuit filed without authorization



DEFENDANTS’ MOTION
DEFENDANTS'  MOTION TO DISMISS
                       DISMISS P
                               PURSUANT     FEDERAL RULE
                                 URSUANT TO FEDERAL RULE OF CIVIL
                                                            CIVIL P
                                                                  PROCEDURE  17(B)(2) AND BRIEF
                                                                    ROCEDURE 17(B)(2)     BRIEF IN
SUPPORT, O
SUPPORT, OR  ALTERNATIVELY, MOTION
           R ALTERNATIVELY, MOTION TO SSHOW  AUTHORITY
                                        HOW AUTHORITY
P
PAGE  |3
  AGE 13
 Case 4:18-cv-00481-ALM Document 61 Filed 08/13/19 Page 4 of 7 PageID #: 757



or authority is subject to dismissal under Rule 12. Users System Services, Inc., 22 S.W.3d at 335.

Such a motion is also recognized in federal courts. Moncivais v. Allstate Texas Lloyds, 2018 WL

7288580, at *1-2 (W.D. Tex., Aug 31, 2018); Petersonfor
                                                    for Prestonwood Trust v. Bank of
                                                                                  of America,

N.A., 2017 WL 7051061, at *1 (E.D. Tex., Sept. 1, 2017); Listoken Trust v. JVL Global Energy,
NA.,

L.P., 2010 WL 11601208, at *2 (W.D. Tex. June 4, 2010); In re W.A.R.,
                                                              W.A.R., LLP, 2012 WL 3023431,

at *1 (D.C. Bk., July 24, 2012); Pueblo of
                                        of Santa Rosa v. Fall, 273 U.S. 315, 319, 47 S.Ct. 361,

362, 71 L.Ed. 658 (1927).

                                        IV.
                         APPLICATION OF LAW TO THE FACTS

       Based on the testimony of purported Board members and officers of the DFOF, Pennie has

served as President of the DFOF for over three years. See Pennie Deposition, at pp. 161-163, 179,

Ex. 1; see also Texas Secretary of
                                of State filings,
                                          filings, Ex. 2 and Meeting Minutes, Ex. 3. But, according

       DFOF’s own
to the DFOF's own bylaws,
                  bylaws, Pennie
                          Pennie could
                                 could only serve three consecutive one-year terms as President

of the DFOF:

       6.02 Term of Office
       Each officer shall serve a one-year term of office and may not serve more than three
       (3) consecutive terms of office. Unless unanimously elected by the board at the end
       of his/her three (3) year terms or to fill a vacancy in an officer position, each board
       officer’s term of office shall begin upon the adjournment of the board meeting at
       officer's
       which elected and shall end upon the adjournment of the board meeting during
       which a successor is elected.

See Corporate Bylaws of
                     of the DFOF, Art. 6.02, p. 00469, attached as Exhibit 6. Thus, Pennie could

not be President of the DFOF after 2017 and would have no authority to act as an officer on behalf

of the DFOF. See Exs. 1 and 6.

       Additionally, the bylaws do not give the President of the DFOF authority to institute a

lawsuit on behalf of the DFOF. See Ex. 6. It is the Board of Directors of the DFOF that must

authorize a lawsuit to be filed on behalf of the DFOF. See Gregory, 2011 WL 3925070, at *3;


DEFENDANTS’ MOTION
DEFENDANTS'  MOTION TO DISMISS
                       DISMISS P
                               PURSUANT     FEDERAL RULE
                                 URSUANT TO FEDERAL RULE OF CIVIL
                                                            CIVIL P
                                                                  PROCEDURE  17(B)(2) AND BRIEF
                                                                    ROCEDURE 17(B)(2)     BRIEF IN
SUPPORT, O
SUPPORT, OR  ALTERNATIVELY, MOTION
           R ALTERNATIVELY, MOTION TO SSHOW  AUTHORITY
                                        HOW AUTHORITY
P
PAGE  |4
  AGE 14
 Case 4:18-cv-00481-ALM Document 61 Filed 08/13/19 Page 5 of 7 PageID #: 758



Jackson, 2018 WL 6187616, at *3; and Square 67
                                            67 Dev. Corp., 559 S.W.2d. at 138. Because the

DFOF and its counsel cannot demonstrate the required legal authority to file this lawsuit, neither

the DFOF nor its counsel may prosecute this lawsuit.

       Because this lawsuit was not authorized by the DFOF and not filed in compliance with

Rule 17(b) of the Federal Rules of Civil Procedure regarding the capacity of a Texas corporation

                                                 DFOF’s counsel
to sue, it must be dismissed. Alternatively, the DFOF's         had no
                                                        counsel had no authority
                                                                       authority to
                                                                                 to file this lawsuit
                                                                                    file this lawsuit

and therefore dismissal is warranted.

                                               V.
                                             PRAYER

       WHEREFORE, PREMISES CONSIDERED, Defendants pray their Motion be granted, the

DFOF’s lawsuit be dismissed, or alternatively, order the DFOF to show authority to have filed this
DFOF's

lawsuit.

       Defendants respectfully request all such other and further relief, both general and special,

at law or in equity, to which Defendants may show themselves to be justly entitled.




DEFENDANTS’ MOTION
DEFENDANTS'  MOTION TO DISMISS
                       DISMISS P
                               PURSUANT     FEDERAL RULE
                                 URSUANT TO FEDERAL RULE OF CIVIL
                                                            CIVIL P
                                                                  PROCEDURE  17(B)(2) AND BRIEF
                                                                    ROCEDURE 17(B)(2)     BRIEF IN
SUPPORT, O
SUPPORT, OR  ALTERNATIVELY, MOTION
           R ALTERNATIVELY, MOTION TO SSHOW  AUTHORITY
                                        HOW AUTHORITY
P
PAGE  |5
  AGE 15
 Case 4:18-cv-00481-ALM Document 61 Filed 08/13/19 Page 6 of 7 PageID #: 759



                                             Respectfully submitted,

                                             LAW OFFICE OF MARK A. TICER

                                                 /s/ Mark A. Ticer
                                             By: /s/
                                             Mark A. Ticer
                                             mticer@ticerlaw.com
                                             State Bar #20018900
                                             Jennifer Weber Johnson
                                             jjohnson@ticerlaw.com
                                             State Bar #24060029
                                             10440 N. Central Expressway, Suite 600
                                             Dallas, Texas 75231
                                             (214) 219-4220
                                             (214) 219-4218 (FAX)

                                             ATTORNEYS FOR DEFENDANT
                                             ATTORNEYS     DEFENDANT DALLAS
                                                                     DALLAS
                                                    ASSOCIATION
                                             POLICE ASSOCIATION

                                             And

                                             FLETCHER, FARLEY
                                             SHIPMAN & SALINAS, LLP

                                              /s/ Fernando P. Arias
                                              Is/
                                             FERNANDO P. ARIAS
                                             ATTORNEY IN C
                                             ATTORNEY       CHARGE
                                                              HARGE
                                             State Bar No. 24025946
                                             MARK D. HARDY, JR.
                                             State Bar No. 24087667
                                             9201 N. Central Expressway, Suite 600
                                             Dallas, Texas 75231
                                             214-987-9600
                                             214-987-9866 fax
                                             fred.arias@fletcherfarley.com
                                             dj.hardy@fletcherfarley.com

                                             ATTORNEYS FOR DEFENDANTS
                                             FREDERICK
                                             FREDERICK FRAZIER AND DPA'S
                                                       FRAZIER AND DPA’S ASSIST
                                                                          ASSIST
                                             THE OFFICER FOUNDATION, INC.




DEFENDANTS’ MOTION
DEFENDANTS'  MOTION TO DISMISS
                       DISMISS P
                               PURSUANT     FEDERAL RULE
                                 URSUANT TO FEDERAL RULE OF CIVIL
                                                            CIVIL P
                                                                  PROCEDURE  17(B)(2) AND BRIEF
                                                                    ROCEDURE 17(B)(2)     BRIEF IN
SUPPORT, O
SUPPORT, OR  ALTERNATIVELY, MOTION
           R ALTERNATIVELY, MOTION TO SSHOW  AUTHORITY
                                        HOW AUTHORITY
P
PAGE  |6
  AGE 16
 Case 4:18-cv-00481-ALM Document 61 Filed 08/13/19 Page 7 of 7 PageID #: 760




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served electronically by
operation of
operation of the
             the Court's
                 Court’s electronic
                          electronic filing
                                     filing system
                                            system to
                                                   to all counsel of record on this the 13th
                                                                                        13th day of
August 2019.

                                             /s/ Mark A. Ticer
                                             /s/
                                             Mark A. Ticer

                             CERTIFICATE OF CONFERENCE

      The undersigned counsel has complied with the meet and confer requirements in Local
Rule CV-7(h), as detailed below.

        A conference regarding this Motion was attempted on August 9, 2019 via electronic email
to all counsel inviting a more formal conference on the Motion. No response was received by
Plaintiff’s counsel.
Plaintiffs  counsel.

       On August 13, 2019, a conference was attempted with all counsel by sending a copy of this
Motion to all counsel and requesting a response as to whether Plaintiff is opposed or unopposed to
this Motion.

      On August
      On   August 13,
                    13, 2019,
                         2019, the
                               the undersigned
                                   undersigned counsel
                                                  counsel called  Plaintiff’s counsel,
                                                           called Plaintiffs  counsel, Maeghan
Whitehead, to confer on the Motion and left a detailed phone message.

       Plaintiff advised on August 13, 2019 that Plaintiff is opposed to the Motion.

       Discussions have conclusively ended in an impasse, leaving an open issue for the Court to
resolve.

                                             /s/ Jennifer W.
                                             /s/          W. Johnson
                                             Jennifer W. Johnson




DEFENDANTS’ MOTION
DEFENDANTS'  MOTION TO DISMISS
                       DISMISS P
                               PURSUANT     FEDERAL RULE
                                 URSUANT TO FEDERAL RULE OF CIVIL
                                                            CIVIL P
                                                                  PROCEDURE  17(B)(2) AND BRIEF
                                                                    ROCEDURE 17(B)(2)     BRIEF IN
SUPPORT, O
SUPPORT, OR  ALTERNATIVELY, MOTION
           R ALTERNATIVELY, MOTION TO SSHOW  AUTHORITY
                                        HOW AUTHORITY
P
PAGE  |7
  AGE 17
